PER CURIAM.
The trial court granted final summary judgment on the various causes of action alleged by plaintiff Patricia Cassells in this case. We conclude that the trial court was correct in doing so, with the exception of her cause of action for negligence, in regard to which there remains a genuine issue of material fact. See, e.g., Colon v. Outback Steakhouse of Fla., Inc., 23 Fla.L.Weekly D2528, 721 So.2d 769 (Fla. 3d DCA 1998). As a consequence we reverse the final summary judgment as it relates to Cassells’ negligence claim only and remand for further proceedings consistent herewith. The final summary judgment is otherwise affirmed.